Citation Nr: 0631916	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-12 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, with possible Raynaud's 
phenomenon, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, with possible Raynaud's 
phenomenon, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957, and from September 1966 to October 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which, among other things, continued 
noncompensable ratings for the residuals of frostbite in 
both hands.  In a November 2004 rating decision, the RO 
increased the ratings for each hand to 10 percent for 
frostbite with possible Raynaud's phenomenon and the veteran 
continued his appeal, requesting higher ratings for each 
hand and separate ratings for Raynaud's syndrome.

The Board first considered this appeal in May 2005 and 
remanded the issues here on appeal for further development.  
All requested development was performed and the appeal is 
now properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has cold sensitivity in both hands with 
pain, swelling and numbness during periods of exposure to 
cold weather.

3.  The veteran is not diagnosed as having Raynaud's 
syndrome.

4.  The veteran has diabetic neuropathy in both hands 
manifest by pain, swelling and numbness for which he is 
separately rated for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for the 
residuals of frostbite of the right hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.104, Diagnostic Codes 7117 and 7122 (2005).

2.  Criteria for a rating higher than 10 percent for the 
residuals of frostbite of the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.104, Diagnostic Codes 7117 and 7122 (2005).

3.  A separate rating for Raynaud's syndrome is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.104, Diagnostic Code 7117 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In letters dated in November 2002 and April 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a 
service-connection claim was provided in March 2006, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Although the RO did not readjudicate the appeal 
following the March 2006 notice, the veteran is not 
prejudiced by the Board's proceeding with final appellate 
consideration.  In light of the Board's denial of the issues 
on appeal, any downstream element regarding the effective 
date to be assigned is rendered moot.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he 
was given sufficient time to submit and/or identify any and 
all evidence necessary to substantiate his claims.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, 
and by affording him the opportunity to give testimony 
before an RO hearing officer in May 2002 and before the 
Board via video conference in February 2005.  It appears 
that all known and available records relevant to the issues 
here on appeal have been obtained and are associated with 
the veteran's claims file, and the veteran does not appear 
to contend otherwise.  In fact, the veteran advised VA in 
May 2004 that he did not have any additional information or 
evidence to substantiate his claims.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that the residuals of frostbite, 
manifest as cold sensitivity, pain and stinging at 
temperatures below seventy degrees, are more severe than 
rated.  He asserts that he should have separate ratings for 
residuals of frostbite and for Raynaud's syndrome although 
he has not identified a different symptomatology for each 
such disability.  The veteran testified before the Board 
that he did not participate in any treatment for the 
residuals of frostbite, but that he took pain medication 
daily.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single entity, are to be rated 
separately.  See 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the same 
disability under various diagnoses is to be avoided.  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical 
inquiry in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).

Residuals of frostbite with Raynaud's phenomenon have been 
rated as 10 percent disabling for each hand using criteria 
set forth in 38 C.F.R. § 4.104, Diagnostic Code 7122.  A 10 
percent rating is assigned when there is evidence of cold 
injury with arthralgia or other pain, numbness or cold 
sensitivity.  A higher rating of 20 percent may be assigned 
if there is also evidence of tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities.  In order for 
Raynaud's syndrome to be separately rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7117, there must be a diagnosis of 
Raynaud's syndrome with at least characteristic attacks 
occurring one to three times per week.  A "characteristic 
attack" is defined as sequential color changes of the digits 
of one or more extremity lasting minutes to hours, sometimes 
with pain and paresthesias, and precipitated by exposure to 
cold or by emotional upsets.
 
Treatment records show that the veteran is a diabetic and is 
treated for diabetic neuropathy in both of his arms and both 
of his legs.  Complaints related to his upper extremities 
include numbness, tingling and pain in his hands at 
temperatures below seventy degrees.  There is no diagnosis 
of Raynaud's syndrome contained in the treatment records.

The veteran presented for treatment by a private neurologist 
in May 1997 and related his history of frostbite of the 
hands.  The specialist performed clinical testing and 
determined that the veteran had neuropathy or carpal tunnel 
syndrome most likely of a diabetic nature.  There was no 
diagnosis of residuals of frostbite nor of Raynaud's 
syndrome.

The veteran underwent VA neurologic examination in January 
2000 and complained of pain, burning and swelling in both 
hands at temperatures below seventy degrees.  He had a 
normal electromyogram of the upper extremities and the 
examiner opined that he did not believe any of the veteran's 
symptoms were due to exposure to frostbite.  The examiner 
noted that the veteran had the same symptoms in his feet, 
but denied any exposure to frostbite of the lower 
extremities.

The veteran underwent VA examination by a physician's 
assistant in December 2002 and complained of pain in his 
hands with cold weather, noting that he wore gloves, stayed 
indoors, and took Tylenol as needed for pain.  Diagnoses 
included a history of frostbite and questionable Raynaud's 
phenomenon.  In January 2003, a physician reviewed the 
examination report and opined that changes shown in nerve 
conduction studies suggested that it was at least as likely 
as not that the veteran's complaints were due to cold 
injuries.  The physician further stated that when the 
clinical evidence was considered in conjunction with the 
history as related by the veteran, it was more likely than 
not that the veteran had residuals of cold injury.  The 
physician did not, however, render a diagnosis of Raynaud's 
syndrome.

The veteran also underwent VA neurologic evaluation in 
December 2002 and the specialist determined that the veteran 
had carpal tunnel syndrome and peripheral neuropathy more 
likely than not related to his diabetes as that was his 
major risk factor.  The specialist went on to say that he 
did not believe the veteran's frostbite exposure was the 
cause of either peripheral neuropathy or carpal tunnel 
syndrome.  Again, there was no diagnosis of Raynaud's 
syndrome.

The veteran appeared before the Board via video conference 
in February 2005 and testified that all of his treatment was 
at a VA facility, but that he did not participate in any 
treatment for the residuals of frostbite as he had been told 
that there was nothing that could be done.  He stated that 
he wore gloves and covered himself with a blanket when his 
home was sixty-seven degrees or colder.  The veteran 
testified that since he had moved to Las Vegas he had not 
had to go to the emergency room for treatment as the warmer 
climate made for less severe and less often symptom 
exacerbation.

In April 2005, the veteran underwent VA examination to 
determine the severity of his diabetes and it was noted that 
there were no new complications.  He was diagnosed as having 
diabetes mellitus with upper extremity peripheral 
neuropathy.  Upon VA examination in September 2005, the 
veteran complained of a pins and needles sensation in his 
hands as well as numbness and sensitivity to cold.  He said 
he wore gloves in the winter and moved to Las Vegas to avoid 
the cold weather.  The examiner noted that the veteran's 
symptoms were the same as for diabetic neuropathy and that 
he could not diagnose Raynaud's syndrome as there was no 
clinical evidence of that syndrome.  Upon examination, there 
was no hyperhidrosis, no sympathetic dystrophy, no evidence 
of causalgia, no fungal infection, breakdown, ulceration or 
frostbite scarring, no edema, no loss of motion, no tissue 
loss or nail abnormality, and no x-ray abnormalities.  The 
examiner noted that the veteran's complaints of pain were 
limited to the time when he was exposed to cold climates.  
Diagnoses included Type II diabetes mellitus, diabetes 
mellitus of the upper and lower extremities and a history of 
frostbite to both hands without clinical evidence of 
sequelae.

The Board notes at this juncture that the veteran is 
service-connected for diabetes mellitus, which is rated as 
40 percent disabling due to the need for insulin and 
restricted diet and activities.  He is also service-
connected for diabetic neuropathy of both upper extremities; 
a 30 percent rating is assigned for the right, dominant arm 
and a 20 percent rating is assigned for the left, non-
dominant arm based on complaints of pain and swelling in the 
hands which are worse at temperatures below seventy degrees 
as well as complaints of a pins and needles sensation with 
numbness.

Following a complete review of the evidence of record, the 
Board finds that the same symptoms are rated as 10 percent 
disabling per hand for residuals of frostbite as are 
separately rated as 30 and 20 percent disabling as diabetic 
neuropathy.  There is conflicting medical evidence with 
respect to the actual cause of the numbness and cold 
sensitivity in the hands, but there is no suggestion that 
classifying the symptoms as being both related to frostbite 
and related to diabetes makes them separate in reality.  The 
veteran complains of cold sensitivity, numbness, pain and 
stinging in his hands with occasional swelling at both 
examinations to determine the severity of diabetes and at 
examinations to determine the nature of any residuals of 
frostbite; most recently, it was found that there was no 
clinical evidence of residuals of frostbite.  Consequently, 
the Board finds it interesting, and certainly to the 
veteran's advantage, that he has been awarded separate 
compensable ratings for the same symptoms.  For him to 
request an additional separate rating for the same symptoms, 
but described as Raynaud's syndrome, is even more 
interesting.

Notwithstanding the present state of pyramiding, the Board 
will address the claims before it for entitlement to 
increased ratings.  As noted above, there are no findings of 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or x-ray abnormalities so 
as to allow for assignment of a 20 percent rating under 
Diagnostic Code 7122.  As such, a rating higher than 10 
percent for each hand is not warranted using the diagnostic 
criteria of that diagnostic code.  Additionally, there is no 
diagnosis of Raynaud's syndrome so as to allow for a 
separate or higher rating under Diagnostic Code 7117.  The 
one reference to a possible diagnosis of Raynaud's 
phenomenon by a physician's assistant was not validated by a 
physician.  In fact, a number of neurologists have examined 
the veteran and reviewed the veteran's records and made no 
diagnosis of Raynaud's syndrome.  Therefore, a rating higher 
than 10 percent for each hand may not be assigned using 
criteria found at Diagnostic Code 7117 as there is no 
underlying diagnosis of Raynaud's syndrome.  As such, the 
veteran's request for higher ratings for the residuals of 
frostbite with Raynaud's phenomenon is denied on a schedular 
basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected bilateral hand 
disabilities, the Board notes that he is currently rated as 
totally disabled based on his individual unemployability and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings with respect to the individual ratings 
here in question.  Consequently, the Board finds that the 
evaluations assigned more than adequately reflect the 
clinically established impairments experienced by the 
veteran and higher ratings are also denied on an extra-
schedular basis.








ORDER

A rating higher than 10 percent for residuals of frostbite 
of the right hand is denied.

A rating higher than 10 percent for residuals of frostbite 
of the left hand is denied.

A separate rating for Raynaud's syndrome is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


